January 23, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-0505 Attn: James O'Connor Re: MVC Capital, Inc. Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 (File No. 333-184803) Dear Mr. O'Connor: On behalf of MVC Capital, Inc. (the "Fund"), transmitted for filing with the Securities and Exchange Commission is Pre-Effective Amendment No. 1 to the Fund's Registration Statement on Form N-2 (the "Amendment").The Amendment is being filed in order to update certain financial and other information contained therein. Please call me at 212-715-9522 if you have any questions regarding this filing.Thank you for your assistance regarding this matter. Very truly yours, /s/ George M. Silfen George M. Silfen
